EXHIBIT 10.10(h)

 

SIXTH AMENDMENT TO
LOAN AND SECURITY AGREEMENT

This SIXTH AMENDMENT TO LOAN AND SECURITY AGREEMENT (the “Amendment”) is entered
into as of March 14, 2018 between ACME UNITED CORPORATION, a Connecticut
corporation (the “Borrower”) and HSBC BANK USA, NATIONAL ASSOCIATION (the
“Lender”).

RECITALS

The Borrower and the Lender are parties to a Loan and Security Agreement dated
as of April 5, 2012, as amended (collectively, the “Loan Agreement”).
Capitalized terms used herein shall have the meanings given to them in the Loan
Agreement unless otherwise specified.

The Borrower has requested that the Lender amend certain terms and conditions of
the Loan Agreement, pursuant to the terms of this Amendment.

NOW, THEREFORE, in consideration of the promises, covenants and understandings
set forth in this Amendment and the benefits to be received from the performance
of such promises, covenants and understandings, and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties agree as follows:

1.                  Amendment to Loan Agreement. Subject to satisfaction of the
conditions precedent set forth in Section 3 below, the table appearing in
Section 6.7(a) of the Loan Agreement is hereby amended, for the fiscal quarter
ended December 31, 2017, as follows:

Quarterly Period

Ending on

 

Debt/Net Worth Ratio December 31, 2017 2.50 to 1.0

 

2.                  No Other Changes. Except as explicitly amended by this
Amendment, all of the terms and conditions of the Loan Agreement shall remain in
full force and effect.

3.                  Conditions Precedent. This Amendment shall be effective (the
“Sixth Amendment Closing Date”) when the Lender shall have received a copy
hereof executed by the Borrower.

4.                  Representations and Warranties. The Borrower hereby
represents and warrants to the Lender as follows:

(a)               The Borrower has all requisite power and authority to execute
this Amendment and to perform all of the obligations hereunder and thereunder,
and this Amendment has been duly executed and delivered by the Borrower and
constitutes the legal, valid and binding obligation of the Borrower, enforceable
in accordance with its terms.

(b)               The execution, delivery and performance by the Borrower of
this Amendment has been duly authorized by all necessary corporate action and
does not (i) require any authorization, consent or approval by any governmental
department, commission, board, bureau, agency or instrumentality, domestic or
foreign, (ii) violate any provision of any law, rule or regulation or of any
order, writ, injunction or decree presently in effect, having applicability to
the Borrower, or the articles of incorporation or by-laws of the Borrower, or
(iii) result in a breach of or constitute a default under any indenture or loan
or loan agreement or any other agreement, lease or instrument to which the
Borrower is a party or by which it or its properties may be bound or affected.



 1 

 

(c)               All of the representations and warranties contained in Section
5 of the Loan Agreement are correct on and as of the date hereof as though made
on and as of such date, except to the extent that such representations and
warranties relate solely to an earlier date.

(d)               No Default or Event of Default has occurred and is continuing
or will result from Borrower entering into this Amendment.

5.                  References. All references in the Loan Agreement to “this
Agreement” shall be deemed to refer to the Loan Agreement as amended hereby; and
any and all references in the Loan Documents to the Loan Agreement shall be
deemed to refer to the Loan Agreement as amended hereby.

6.                  No Other Waiver. The execution of this Amendment and
acceptance of any documents related hereto shall not be deemed to be a waiver of
any Default or Event of Default under the Loan Agreement, or breach, default or
event of default under any Loan Documents or other document held by the Lender,
whether or not known to the Lender and whether or not existing on the date of
this Amendment.

7.                  Costs and Expenses. The Borrower hereby reaffirms its
agreement under the Loan Agreement to pay or reimburse the Lender on demand for
all reasonable costs and expenses incurred by the Lender in connection with the
Loan Documents, including without limitation all reasonable fees and
disbursements of legal counsel. Without limiting the generality of the
foregoing, the Borrower specifically agrees to pay all reasonable fees and
disbursements of counsel to the Lender for the services performed by such
counsel in connection with the preparation of this Amendment and the documents
and instruments incidental hereto.

8.                  Miscellaneous. This Amendment may be executed in any number
of counterparts, each of which when so executed and delivered shall be deemed an
original and all of which counterparts, taken together, shall constitute one and
the same instrument.

9.                  Reaffirmation. The Borrower as debtor, grantor, pledgor,
assignor, or in any other similar capacity in which the Borrower grants liens or
security interests in its property hereby (i) ratifies and reaffirms all of its
payment and performance obligations, contingent or otherwise, under the Loan
Agreement and each of the other Loan Documents to which it is a party (after
giving effect hereto) and (ii) ratifies and reaffirms the liens on or security
interests in any of its property granted pursuant to the Loan Agreement and any
such other Loan Document as security for the Obligations under or with respect
to the Loan Agreement or the other Loan Documents, and confirms and agrees that
such security interests and liens hereafter secure all of the Obligations as
amended hereby. The Borrower acknowledges that the Loan Agreement and each of
the other Loan Documents remains in full force and effect and are hereby
ratified and reaffirmed. The execution of this Amendment shall not operate as a
waiver of any right, power or remedy of the Lender (except as expressly provided
for herein), constitute a waiver of any provision of any of the Loan Agreement
or any of the other Loan Documents (except as expressly provided for herein) or
serve to effect a novation of the Obligations.

10.              Release.

(a)               Borrower hereby releases and forever discharges Lender and its
parents, subsidiaries and affiliates, past or present, and each of them, as well
as their respective directors, officers, agents, servants, employees,
shareholders, representatives, attorneys, administrators, executors, heirs,
assigns, predecessors and successors in interest, and all other persons, firms
or corporations with whom any of the former have been, are now, or may hereafter
be affiliated, and each of them (collectively, the “Releasees”), from and
against any and all claims, demands, liens, agreements, contracts, covenants,
actions, suits, causes of action in law or equity, obligations, controversies,
debts, costs, expenses, damages, judgments, orders and liabilities of whatever
kind or nature in law, equity or otherwise, whether known or unknown, fixed or
contingent, suspected or unsuspected by Borrower, and whether concealed or
hidden (collectively, “Claims”), which Borrower now owns or holds or has at any
time heretofore owned or held, which are based upon or arise out of or in
connection with any matter, cause or thing existing at any time prior to the
date hereof or anything done, omitted or suffered to be done or omitted at any
time prior to the date hereof in connection with the Loan Agreement or the other
Loan Documents (collectively the “Released Matters”).



 2 

 

(b)               Borrower represents, warrants and agrees, that in executing
and entering into this release, it is not relying and have not relied upon any
representation, promise or statement made by anyone which is not recited,
contained or embodied in this Amendment, the Loan Agreement or the other Loan
Documents. Borrower has reviewed this release with Borrower’s legal counsel, and
understands and acknowledges the significance and consequence of this release
and of the specific waiver thereof contained herein. Borrower understands and
expressly assumes the risk that any fact not recited, contained or embodied
therein may turn out hereafter to be other than, different from, or contrary to
the facts now known to Borrower or believed by Borrower to be true.
Nevertheless, Borrower intends by this release to release fully, finally and
forever all Released Matters and agrees that this release shall be effective in
all respects notwithstanding any such difference in facts, and shall not be
subject to termination, modification or rescission by reason of any such
difference in facts.

(c)               Borrower, on behalf of itself and its successors, assigns, and
other legal representatives, hereby absolutely, unconditionally and irrevocably,
covenants and agrees with each Releasee that it will not sue (at law, in equity,
in any regulatory proceeding or otherwise) any Releasee on the basis of any
Claims released, remised and discharged by Borrower pursuant to this Section 10.
If Borrower violates the foregoing covenant, Borrower agrees to pay, in addition
to such other damages as any Releasee may sustain as a result of such violation,
all attorneys’ fees and costs incurred by any Releasee as a result of such
violation.

REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK



 3 

 



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first written above.



    HSBC BANK USA, NATIONAL ASSOCIATION ACME UNITED CORPORATION         By: /s/
Bradly Reiner           By: /s/ Paul Driscoll           Name: Bradly Reiner
Name: Paul Driscoll Title Global Relationship Manager Title Vice President and
CFO

 

 

 

 

 

  

 

 

[SIGNATURE PAGE TO SIXTH AMENDMENT TO
LOAN AND SECURITY AGREEMENT]

 

4



